Exhibit 10.1



EIGHTH AMENDMENT TO MASTER REPURCHASE AGREEMENT

Dated as of August 24, 2020

Between:

PENNYMAC LOAN SERVICES, LLC, as Seller

and

JPMORGAN CHASE BANK, N.A., as Buyer

The Parties have agreed to amend the Master Repurchase Agreement dated August
19, 2016 between them (the “Original MRA”, as amended by the First Amendment to
Master Repurchase Agreement dated May 23, 2017, the Second Amendment to Master
Repurchase Agreement dated September 27, 2017, the Third Amendment to Master
Repurchase Agreement dated October 13, 2017, the Fourth Amendment to Master
Repurchase Agreement dated October 13, 2017, the Fifth Amendment to Master
Repurchase Agreement dated October 12, 2018 and the Sixth Amendment to Master
Repurchase Agreement dated July 23, 2019, the Seventh Amendment to Master
Repurchase Agreement dated October 11, 2019, and Omnibus Letter Agreement dated
April 30, 2020 (the “Amended MRA”) and as amended hereby and as further
supplemented, amended or restated from time to time (the “MRA”)), to amend the
definition of Eligible Mortgage Loan, amend various other definitions, and they
hereby amend the Amended MRA as follows.

All capitalized terms used in the Amended MRA and used, but not defined
differently, in this amendment have the same meanings here as there.

1.         Definitions; Interpretation

The following definitions are amended to read as follows:

“Cash Out Refinancing Loan” means a Mortgage Loan (w) that refinances an
‎existing ‎Mortgage Loan, (x) whose proceeds exceed the unpaid balance of such
‎existing Mortgage Loan ‎‎(and related closing costs), (y) part or all of such
‎excess is paid out to its Mortgagor or its ‎Mortgagor’s designee(s), and (z) is
eligible for takeout by Fannie Mae or Freddie Mac.



“Eligible Mortgage Loan” means, on any date of determination, a Mortgage Loan:

(i)         for which each of the applicable representations and warranties set
forth on Exhibit B is true and correct as of such date of determination;

(ii)       that is either a Conventional Conforming Loan or a Government Loan;

(iii)      if (x) not a Correspondent Loan, whose Origination Date was no more
than thirty (30) days before the Purchase Date of the initial Transaction in
which it was purchased by Buyer, or (y) a Correspondent Loan, whose Origination



1

--------------------------------------------------------------------------------

Date was no more than sixty (60) days before the Purchase Date of such initial
Transaction;

(iv)       that is eligible for sale to an Approved Takeout Investor under its
Takeout Guidelines;

(v)        that has a scheduled Repurchase Date not later than the following
number of days after the Purchase Date for the initial Transaction to which that
Mortgage Loan was subject:

Type of Mortgage Loan

Number of days

Conventional Conforming Loan

30

Government Loan

30

Moderately Aged Loan

45

Long Aged Loan

60



(vi)       that does not have a Combined Loan-to-Value Ratio in excess of one
hundred five percent (105%) in the case of a Conventional Conforming Loan or a
Government Loan (or, in each case, such other percentage determined by Buyer in
its sole discretion and specified in a written notice from Buyer to Seller from
time to time) and, if its Loan-to-Value Ratio is in excess of eighty percent
(80%) (or such other percentage as may be determined by Buyer in its sole
discretion and specified in a written notice from Buyer to Seller from time to
time), it has private mortgage insurance in an amount required by the applicable
Agency Guidelines, unless pursuant to Agency Guidelines in existence at the time
such Mortgage Loan was originated, private mortgage insurance is not required
for such Mortgage Loan;

(vii)     whose Mortgagor has a FICO Score of at least (i) 660 in the case of a
Conventional Conforming Loan, Government Loan, Second Home Loan, or Investor
Loan, (ii) 620 in the case of a Low FICO Conventional Conforming Loan or Low
FICO Government Loan, or (iii) 700 in the case of a Jumbo Loan (or such other
minimum FICO Score as may be determined by Buyer in its sole discretion and
specified in a written notice from Buyer to Seller from time to time);

(viii)    if a Government Loan, whose Purchase Price, when added to the sum of
the Purchase Prices of all other Government Loans that are then subject to
Transactions, is less than or equal to seventy percent (70%) (or such other
percentage as may be determined by Buyer in its sole discretion and specified in
a written notice from Buyer to Seller from time to time) of the Facility Amount
on any other day, provided, however, that the sum of the Purchase Prices of all
Low FICO Government Loans that are then subject to Transactions, shall not
exceed Twenty-Six Million Two Hundred Fifty Thousand Dollars ($26,250,000);



2

--------------------------------------------------------------------------------

(ix)       if a Wet Loan, whose Purchase Price, when added to the sum of the
Purchase Prices of all other Wet Loans that are then subject to Transactions, is
less than or equal to seventy-five percent (75%) (or such other percentage as
may be determined by Buyer in its sole discretion and specified in a written
notice from Buyer to Seller from time to time) of the Facility Amount on any
other day;

(x)        if a Long Aged Loan, whose Purchase Price, when added to the sum of
the Purchase Prices of all other Long Aged Loans that are then subject to
Transactions, is less than or equal to five percent (5%) (or such other
percentage as may be determined by Buyer in its sole discretion and specified in
a written notice from Buyer to Seller from time to time) of the Facility Amount;

(xi)       if a Second Home Loan or an Investor Loan, whose Purchase Price, when
added to the sum of the Purchase Prices of all other Second Home Loans and
Investor Loans that are then subject to Transactions, is less than or equal to
ten percent (10%) (or such other percentage as may be determined by Buyer in its
sole discretion and specified in a written notice from Buyer to Seller from time
to time) of the Facility Amount;

(xi)       if a Cash Out Refinancing Loan, whose Purchase Price, when added to
the sum of the Purchase Prices of all other Cash Out Refinancing Loans that are
then subject to Transactions, is less than or equal to ten percent (10%) (or
such other percentage as may be determined by Buyer in its sole discretion and
specified in a written notice from Buyer to Seller from time to time) of the
Facility Amount;

(xii)     if a Low FICO Conventional Conforming Loan, whose Purchase Price, when
added to the sum of the Purchase Prices of all other Low FICO Conventional
Conforming Loans that are then subject to Transactions, is less than or equal to
five percent (5%) (or such other percentage as may be determined by Buyer in its
sole discretion and specified in a written notice from Buyer to Seller from time
to time) of the Facility Amount;

(xiii)    that, if subject to a Takeout Commitment, (a) is not subject to a
Takeout Agreement that has expired or been terminated or cancelled by the
Approved Takeout Investor or with respect to which Seller is in default, (b) has
not been rejected or excluded for any reason (other than default by Buyer) from
the related Takeout Commitment by the Approved Takeout Investor;

(xiv)     that, if subject to a Hedging Arrangement, is not subject to a Hedging
Arrangement that has expired or been cancelled by the Hedging Arrangement
counterparty or with respect to which Seller is in default or a termination
event has occurred;

(xv)      for which, if not a Wet Loan, a complete Loan File has been delivered
to Buyer on or before its Purchase Date;

(xvi)     for which, if a Wet Loan:



3

--------------------------------------------------------------------------------

(A)     on or before its Purchase Date, a written fraud detection report
acceptable to Buyer in its sole discretion has been delivered to Buyer;

(B)      if requested by Buyer, all applicable items listed in clauses (i)
through (iii) of the definition of Loan File have been delivered to Buyer or
Custodian, as applicable, on or before its Purchase Date; and

(C)      at or before its Wet Funding Deadline, a complete Loan File has been
delivered to Buyer;

(xvii)   if and to the extent that Buyer elects by notice to Seller to review
and approve them, for which Buyer has approved the underwriting, the Takeout
Commitment and other related information;

(xviii)  that is not a Mortgage Loan that Seller has failed to repurchase when
required by the terms of this Agreement;

(xix)     for which the related Mortgage Note has not been out of the possession
of Buyer pursuant to a Trust Release Letter for more than five (5) Business Days
after the date of that Trust Release Letter;

(xx)      for which neither the related Mortgage Note nor the Mortgage has been
out of the possession of Buyer pursuant to a Bailee Letter for more than the
number of days specified in such Bailee Letter; and

(xxi)     that is not a Defaulted Loan.

“Moderately Aged Loan” means, on any day, a Purchased Mortgage Loan whose
Purchase Date was more than thirty (30) days but not more than forty-five (45)
days before that day.

B.         The following definitions are added to Section 2(a) of the Amended
MRA in alphabetical order:

“Low FICO Conventional Conforming Loan” means a Conventional Conforming Loan
whose Mortgagor’s FICO Score is 620 or higher but less than 660, and whose
underwriting, appraisal and all related documentation that Buyer elects to
review are approved by Buyer.

“Low FICO Government Loan” means a Government Loan whose Mortgagor’s FICO Score
is 620 or higher but less than 660, and whose underwriting, appraisal and all
related documentation that Buyer elects to review are approved by Buyer.

EXHIBIT B



4

--------------------------------------------------------------------------------

A.        Clause (nnn) of Exhibit B of the Amended MRA is amended in its
entirety to read as ‎follows:‎

(nnn)    Ineligible Loan Types.  The Mortgage Loan is not (i) a negative
amortization loan, (ii) a second lien loan, (iii) a home equity line of credit
or similar loan, (iv) a reverse mortgage, (v) a subprime Mortgage Loan or alt-A
Mortgage Loan or (vi) considered an “Expanded Approval” loan or a similar loan
such as is described in the applicable Agency’s eligibility certification.  For
the avoidance of doubt, even if specified or referenced in the definition of
“Eligible Mortgage Loan” under this Agreement as amended and in effect before
the effective date of the Omnibus Letter Agreement dated April 30, 2020, the
following Loan Types and any similarly specially-designated Loan Types are
ineligible for inclusion in any Transaction entered into on or after that
effective date:

High-CLTV Loans, Manufactured Housing Loans, State Bond Loans, Freddie Mac Small
Balance Loans, Government High CLTV Loans, Jumbo Loans and RHS Loans

(The remainder of this page is intentionally blank; counterpart signature pages
follow)





5

--------------------------------------------------------------------------------

As amended hereby, the Amended MRA remains in full force and effect, and the
Parties hereby ratify and confirm it.

JPMORGAN CHASE BANK, N.A.





















By:

/s/ Lindsay R. Schelstrate









Lindsay R. Schelstrate









Authorized Officer











PENNYMAC LOAN SERVICES, LLC





















By:

/s/ Pamela Marsh









Pamela Marsh









Senior Managing Director and Treasurer









Counterpart signature page to Eighth Amendment to Master Repurchase Agreement

--------------------------------------------------------------------------------